Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-14, 16-17, 19, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Powlen (U.S. 20170370119) in view of Parsons (GB 2195907) in further view of Kassens (U.S. D544926) in further view of Blanket Fort Essentials. 
Regarding claim 1, Powlen discloses a folding toy, comprising: 
Fig. 1, 102a-102d), 
with adjacent panels of the plurality flexibly joined (Fig. 1, panels are flexibly joined at side edges) at the respective side edges, 5and in which the plurality of panels is not formed as a single piece of material (Par. 41, plurality of panels 102), and in which each of the plurality of panels is permanently and flexibly connected to the next adjacent panel (Par. 45 Lns. 13-19, duct tape connects panels, would be recognized by one of ordinary skill as permanently connected as it is not intended to be removed); 
However, Powlen does not disclose each panel having a pair of opposed side edges interconnected by a notched top edge and a flat bottom edge;
in which the plurality of panels are selectively positioned on a ground surface in either an open or closed shape so as to form a plurality of side walls; 
and 10a cover made of a draping material, in which the cover is draped over the top edge of each of the plurality of panels so as to form a roof over the plurality of side walls, and in which the cover only drapes over an upper portion of each of the plurality of side walls.
Parsons discloses in which the plurality of panels are selectively positioned on a ground surface in either an open (see Fig. 4, 12, open construction) or closed shape (see Fig. 7, 14, enclosed construction) so as to form a plurality of sidewalls
However, Parsons does not disclose in which the plurality of panels may selectively form either an open (see Fig. 4,12, open construction) or closed shape (see Fig. 7, 14, enclosed construction) when positioned on a ground surface
and 10a cover made of a draping material, in which the cover is draped over the top edge of each of the plurality of panels so as to form a roof over the plurality of side walls, and in which the cover only drapes over an upper portion of each of the plurality of side walls.
Kassens discloses each panel having a pair of opposed side edges interconnected by a notched top edge (see annotated figure below) and a flat bottom edge (see annotated figure below).

    PNG
    media_image1.png
    336
    401
    media_image1.png
    Greyscale

However, Kassens does not disclose a cover made of a draping material, in which the cover is draped over the top edge of each of the plurality of panels so as to form a roof over the plurality of side walls, and in which the cover only drapes over an upper portion of each of the plurality of side walls
Blanket Fort Essentials discloses a cover made of a draping material (Pg. 4, blanket in figure), in which the cover is draped over the top edge so as to form a roof (See annotated figure below), and in which the cover only drapes over an upper portion (see annotated figure below) 

    PNG
    media_image2.png
    461
    681
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen with the arrangement of panels, as taught by Parsons to provide Powlen with the advantage of a desired configuration of the panels to form various structures. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen with the notched panel design, as taught by Kassens to provide Powlen with the advantage of aesthetic appearance and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 (I).	 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen to use with the blanket covering, as taught by Blanket Fort Essentials to provide Powlen with the advantage of being able to provide a roof for fort creation
Regarding claim 2, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Powlen further discloses a hinged connection (Fig 1 taped connection allows panels to hingedly connect to one another) is formed between adjacent panels of the plurality.
Regarding claim 3, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Powlen does not disclose the plurality of panels comprise a pair of opposed end panels, in which the folding toy further comprises a fixture for releasably interconnecting the opposed end panels.
Parsons discloses the plurality of panels comprise a pair of opposed end panels (see Fig. 7, panels wrap around to form enclosure, therefore necessarily comprises a pair of opposed end panels), in which the folding toy further comprises a fixture for releasably (front page of reference, detachable fasteners 14, fastener 14 would releasably connect panels to one another) interconnecting the opposed end panels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen with the arrangement of panels, as taught by Parsons to provide Powlen with the advantage of being able to physically connect the end panels to form an interlocked configuration with more security.  
Regarding claim 6, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Powlen does not disclose the notches are V-shaped.
While Kassens does not explicitly disclose the notches are V-shaped, one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B). Kassens discloses a square shaped notch and would have been obvious to one of ordinary skill in the art to provide a V-shaped notch to provide a desired appearance.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen with the notched panel design, as taught by Kassens to provide Powlen with the advantage of aesthetic appearance and the court found that matters relating 
Regarding claim 7, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Powlen does not disclose a window formed in at least one of the plurality of panels.
Kassens discloses a window (see annotated figure below) formed in at least one of the plurality of panels.

    PNG
    media_image3.png
    328
    401
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen with the notched panel design, as taught by Kassens to provide Powlen with the advantage of aesthetic appearance and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 (I).
Regarding claim 8, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Powlen discloses the plurality of panels are configured to form an accordion-folded panel (see Fig. 3-4, Fig. 3 shows accordion style panel wall, Fig. 4 shows panel walls collapsed in stack)stack.
Regarding claim 9, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 8.
Powlen does not explicitly disclose the panel stack is no more than five inches thick, one of ordinary skill in the art would have readily recognized and found obvious this change in size since if a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device would not have been patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A) and Powlen discloses a portable stack that one of ordianry skill in the art would have found obvious to make less than five inches for portability
Regarding claim 12, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Powlen further discloses no panel is connected at its top or bottom edge to any adjacent panel (see Fig. 1, no panels connected on the top or bottom edge of an adjacent panel)
Regarding claim 13, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Powlen discloses the flexible connection between adjacent panels is formed by an adhesive strip (Par. 42 Lns. 16-20, duct tape 12, other types of adhesive tape, stickers other adhesive materials).
Regarding claim 14, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Powlen does not disclose a peephole formed in at least one of the plurality of panels 
Kassens discloses a peephole (see annotated figure below) formed in at least one of the plurality of panels.

    PNG
    media_image4.png
    328
    401
    media_image4.png
    Greyscale


Regarding claim 16, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Powlen discloses each of the plurality of panels has a flat first side and a flat opposed second side (see Figs., panels 102 are flat on both sides).
Regarding claim 17, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Powlen discloses the plurality of panels are identical in size and shape (see Fig. 1102a-102d).
Regarding claim 19, as seen above, the combination of Powlen, Parsons, Kassens and Blanket Fort Essentials discloses the folding toy of claim 1. 
Powlen further discloses a method for manufacturing a folding toy, the method comprising: providing the plurality of panels (Fig. 1, 102a-102d) and permanently connecting (Par. 45 Lns. 13-19, duct tape connects panels, would be recognized by one of ordinary skill as permanently connected as it is not intended to be removed) a free side edge of each panel to a free side edge of another panel of the plurality
However, Powlen does not disclose forming a plurality of notches along the top edge of the panels, in which the notches are configured to grip the cover. 
Kassens discloses a plurality of notches (see Fig. 7, square notches along top edge) along the top edge of the panels, in which the notches are configured to grip the cover. It is noted that as Kassens is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen with the notched panel design, as taught by Kassens to provide Powlen with the advantage of aesthetic appearance and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 (I).
Regarding claim 22, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Powlen does not disclose an edge of the cover is spaced from the ground surface. 
Blanket Fort Essentials discloses an edge of the cover is spaced from the ground surface (see annotated figure below)

    PNG
    media_image5.png
    391
    450
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen to use with the blanket covering, as taught by Blanket Fort Essentials to provide Powlen with the advantage of being able to provide a roof for fort creation

Regarding claim 24, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Powlen does not disclose the roof only partially overlaps each of the plurality of side walls. 
Blanket Fort Essentials discloses the roof only partially overlaps (see above figure in claim 23 where blanket does not reach the ground, i.e. only partially overlaps) each of the plurality of side walls.
While Blanket Fort Essentials alone does not explicitly disclose the side walls, when taken in combination with the other cited references which disclose the claimed panels, the combination as a whole would disclose the claimed limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen to use with the blanket covering, as taught by Blanket Fort Essentials to provide Powlen with the advantage of being able to provide a roof for fort creation
Regarding claim 25, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Powlen discloses the plurality of side walls are separate pieces (Par. 41 plurality of panels 102a-102d) 
However, Powlen does not disclose the roof is separate.  
Blanket Fort Essentials discloses the roof is separate (see above figure in claim 23, blanket is draped over and is separate from support structure)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen to use with the blanket covering, as taught by 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Powlen (U.S. 20170370119), Parsons (GB 2195907), Kassens (U.S. D544926), Blanket Fort Essentials in view of Dawkins (U.S. 2962299).
Regarding claim 10, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 8.
However, Powlen does not disclose a fixture to hold the plurality of panels in the panel stack.
Dawkins discloses a fixture (Col. 3 Lns. 59-62, strap 40) to hold the plurality of panels in the panel stack.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foldable panels of Powlen to incorporate the use of the fixture to hold the foldable panels together, as taught by Dawkins to provide Powlen with the advantage of being able to secure the panels when in a stack configuration (Col. 3 Lns. 59-62)
Regarding claim 11, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 10.
However, Powlen does not disclose the fixture comprises a strap that wraps around the panel
stack.
Dawkins discloses the fixture comprises a strap (Col. 3 Lns. 59-62, strap 40) that wraps around (see Fig. 1) the panel stack.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foldable panels of Powlen to incorporate the use of the fixture to hold 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Powlen (U.S. 20170370119), Parsons (GB 2195907) Kassens (U.S. D544926) and Blanket Fort Essentials in view of Sparks (U.S. 5054507)
Regarding claim 15, Powlen discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Powlen does not disclose at least one of the plurality of panels has feet attached to its bottom edge.
Sparks discloses at least one of the plurality of panels has feet (Col. 3 Lns. 26-27, feet 14) attached to its bottom edge.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable panels of Powlen to incorporate the use the feet on foldable panels, as taught by Sparks to provide Powlen with the advantage of a stable support structure to the panels (Col. 3 Lns. 43-44)

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Powlen (U.S. 20170370119) in view of Kassens (U.S. D544926) in further view of Blanket Fort Essentials. 
Regarding claim 23, Powlen discloses A play space, comprising: 
a plurality of side walls positioned on a ground surface in an open shape (Fig. 1), the plurality of side walls comprising: 
a plurality of panels (Fig. 1, panels 102), 
Fig. 1, panels are joint at side edges), in which the plurality of panels is not formed as a single piece of material (Par. 41, plurality of panels 102a-102d), and in which each of the plurality of panels is permanently and flexibly connected to the next adjacent panel (Par. 45 Lns. 13-19, duct tape connects panels, would be recognized by one of ordinary skill as permanently connected as it is not intended to be removed)
However, Powlen does not disclose a notched top edge and a roof comprising a draping material draped over the top edge of each of the plurality of side walls. 
Kassens discloses a notched top edge (see annotated figure below)

    PNG
    media_image1.png
    336
    401
    media_image1.png
    Greyscale

However, Kassens does not disclose a roof comprising a draping material draped over the top edge of each of the plurality of side walls
Blanket Fort Essentials discloses a roof comprising a draping material (see annotated figure below) draped over the top edge (cover only drapes over upper portion)

    PNG
    media_image2.png
    461
    681
    media_image2.png
    Greyscale

While Blanket Fort Essentials alone does not explicitly disclose the panels, when taken in combination with the other cited references which disclose the claimed panels, the combination as a whole would disclose the claimed limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen with the notched panel design, as taught by Kassens to provide Powlen with the advantage of aesthetic appearance and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 (I).	 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panels of Powlen to use with the blanket covering, as taught by Blanket Fort Essentials to provide Powlen with the advantage of being able to provide a roof for fort creation


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-19, 22-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
While the references are the same, Powlen is now used as primary reference in light of the amendments made. While Parsons discloses the fasteners are readily detachable, as Parsons is now used to teach the open and closed configuration, the fact that Parsons teaches fasteners that are readily detachable does not take away from the fact that Powlen discloses permanently connected panels as noted above and further that Parsons is not necessarily bodily incorporated, but rather shows it would have been obvious to arrange the panels in various configurations to provide a desired shape. 
Regarding claims 10-11, no further arguments are presented aside from noting Dawkins is directed towards a luggage carrier, but provides no factual evidence as to why the combination as explained above would have been unobvious. 
Regarding claim 15, again, no further arguments are presented aside from noting Sparks discloses a portable beach cache, but again provides no factual evidence as to why the combination as explained above would have been unobvious. 
Therefore, the rejection is seen above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711